Citation Nr: 1811254	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection to a cervical spine disability to include aggravation of a pre-existing disability.

2.  Entitlement to service connection to a thoracic spine and lumbar spine disability.

3.  Entitlement to service connection for upper extremity radiculopathy.

4.  Entitlement to service connection for a lower extremity radiculopathy.

5.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 and November 2012 rating decisions of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2017, the Veteran presented sworn testimony during a video-conference Board hearing in Oakland California, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The VA examinations provided to the Veteran in April 2014 and February 2010 are both, in part, inadequate as the April 2014 does not adequately address the Veteran's complaints of continuous symptoms since service and the February 2010 VA examination did not provide medical opinions concerning the etiology of the Veteran's claim disabilities.

VA Examination Back Disability: Cervical, Thoracic, and Lumbar

The Veteran admits that he had a back disability prior to entering service and the record show that he was diagnosed with scoliosis.  However, the Veteran maintains that his back was aggravated beyond the natural progression due to the rigors of his training and service in the military.  Importantly, the Veteran has repeatedly complained of his back pain since service, and he made statements to his medical provider in April 2007, April 2008 and May 2008 of pain in his back since his separation from service.  The Board finds these statement hold particularly important value because the Veteran made them well before his initial application for benefits in June 2009.  However, the examiner in April 2014 did not address this positive evidence of continuous symptoms since service in his April 2014 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  As such, the Board finds a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

VA Examination - Acquired Psychiatric Disability

The VA examiner found that the Veteran stated that he took sedatives in service, and while in civilian life which indicated that the Veteran anxiety pre-existed service.  However, the Board notes anxiety was not noted in the Veteran's induction examination.  As such, the Board finds that the VA examiner's opinion on the etiology of the Veteran's anxiety pre-dating service is inadequate as it fails to explain how it was clear and unmistakable that the Veteran's anxiety pre-existed service.  See Nieves-Rodriguez v. Peake, supra.  Moreover the Board finds that the examiner did not address potentially positive evidence in the Veteran's service treatment records (STRs) including a December 1, 1966 STR wherein he stated he was nervous, a March 11, 1967 STR wherein the Veteran reported he has nervous tension and feels unhappy, and a March 14, 1967 STR wherein the Veteran's occupation was to be reclassified to a low stress area.

VA Examination - Upper and Lower Extremity Radiculopathy

The VA examiner in April 2014 found that the Veteran did not have peripheral neuropathy.  However a September 2012 VA treatment note includes a diagnosis of peripheral neuropathy.  This contradiction without explanation render the VA examiner's April 2014, in part, inadequate for service connection purposes.  Thus, the Board finds a new VA examination is warranted.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (An opinion based upon an inaccurate factual premise has no probative value).

Social Security Administration (SSA) Records

In a February 2015 treatment note, the Veteran stated that his finances included SSA income.  The claims file does not contain any evidence from SSA.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the SSA may contain pertinent information to all the Veteran's claims, VA is obligated to inquire and obtain them if in existence.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the VA Palo Alto and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from April 2017 to present should be collected.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2.  Request any records related to the Veteran's Social Security Administration benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  Schedule the Veteran for an examination of his back and upper and lower extremities with  an appropriate VA examiner(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(a).  After considering the pertinent information in the record in its entirety, the VA examiner should render an opinion as to whether there is clear and unmistakable evidence that the Veteran's scoliosis of the spine was not aggravated beyond the normal progression by his active service. 

The examiner should also identify any other cervical, thoracic, and/or lumbar spine disabilities, and then opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any back disability identified was due to the Veteran's active service.

The examiner should take a detailed history from the Veteran regarding the onset of his disability and any continuity of symptoms since that time.  

In providing an opinion, the examiner should  comment on the credible statement made by the Veteran in a VA treatment note prior to his claim for benefits in April 26, 2007; April 16, 2008, and May 2008 wherein he reported that he has suffered from back pain ever since his active duty service in April 16, 2008.  

In providing an opinion, the examiner should also comment on the Veteran's service treatment records from May 1968 complaints of pain in his back.  A June 12, 1968 note wherein the Veteran reported pain which occurs all the time and the clinician noted that the Veteran should not wear a helmet, jump from helicopter or other high objects.  A July 1968 record wherein the clinician wrote that there was no reason why the orthopedic point of view that the patient may not be dismissed from active duty that his scoliosis was chronic and longstanding and strongly present.   

 (b).  After considering the pertinent information in the record in its entirety, the VA examiner should identify any  neurological disabilities in the Veteran's upper and lower extremities.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any neurological disabilities identified, were incurred or aggravated by the Veteran active duty and/or weather it is at least as likely as not i.e. 50 percent probability or greater that they were caused by or aggravated by the Veteran's back disabilities.

The examiner should take a detailed history from the Veteran regarding the onset of his disability and any continuity of symptoms since that time.  

4.  Schedule the Veteran for an examination of his psychiatric disability with  an appropriate VA examiner.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(a).  After considering the pertinent information in the record in its entirety, the VA examiner should identify any acquired psychiatric disabilities.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability that any acquired psychiatric disability was incurred or aggravated by his active duty or otherwise etiologically related to his active service to include whether it was caused or aggravated by any service connected disability.

The examiner should take a detailed history from the Veteran regarding the onset of his disability and any continuity of symptoms since that time.  

In providing an opinion, the examiner should comment on the Veteran's service treatment records including a December 1966 note where the Veteran reports he is nervous and a March 1967 note wherein the Veteran reported that he has nervous tension and the clinician subsequent recommendation of a reclassification to a low stress area.

5.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.    









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)



